     Case 2:19-cv-02089-JAD-BNW Document 25
                                         24 Filed 05/11/20
                                                  05/08/20 Page 1 of 4




 1   JAMES E. HARPER
     Nevada Bar No. 9822
 2   HARPER | SELIM
     1707 Village Center Circle, Suite 140
 3   Las Vegas, Nevada 89134
     Phone: (702) 948-9240
 4   Fax: (702) 778-6600
     Email: eservice@harperselim.com
 5   Attorneys for Defendant

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8    KEVIN L. MITCHELL, an individual,                  CASE NO.:    2:19-cv-02089-JAD-BNW

 9                   Plaintiff,
                                                         STIPULATION AND ORDER TO
10    vs.                                                EXTEND DISCOVERY DEADLINES
                                                         (First Request)
11    KAITLYN MARIE KIRBY, an individual;
      and DOES I through X, and ROE
13    CORPORATIONS I through X, inclusive,

14                   Defendants.

15
16           Pursuant to Fed. R. Civ. P. 6, Fed. R. Civ. P. 26, LR 26-1, and LR 26-4, Plaintiff, KEVIN L.

17   MITCHELL (“Plaintiff”) and Defendant, KAITLYN MARIE KIRBY (“Defendant”), by and

18   through their respective counsel, hereby stipulate and agree to jointly move this Court for an Order

19   extending the current close of discovery deadline by ninety (90) days.

20   I. STATEMENT OF DISCOVERY COMPLETED

21           1.      The parties conducted a Fed. R. Civ. P. Rule 26(f) Conference on January 3, 2020.

22           2.     Plaintiff served his Initial Disclosures Pursuant to Rule 26(a)(1) on February 14,

23   2020.

24           3.     Defendant served her Initial Disclosures Pursuant to Rule 26(a)(1) on February 11,

25   2020.

26           4.     Defendant served her First Supplement to Initial Disclosures Pursuant to Rule

27   26(a)(1) on March 16, 2020.

28


                                                     1
     Case 2:19-cv-02089-JAD-BNW Document 25
                                         24 Filed 05/11/20
                                                  05/08/20 Page 2 of 4




 1          5.      Defendant served her First Set of Interrogatories, Requests for Production of

 2   Documents, and Requests for Admissions to Plaintiff on January 23, 2020.

 3          6.      Plaintiff served his First Set of Interrogatories and Requests for Admission to

 4   Defendant on February 13, 2020.

 5          7.      Defendant took the deposition of the Plaintiff on March 6, 2020.

 6          8.      Plaintiff served his Initial Expert Disclosure on April 13, 2020.

 7          9.      Plaintiff took the deposition of the Defendant on April 14, 2020.

 8          10.     Defendant has noticed the deposition of Plaintiff’s prior employer for May 20, 2020.

 9          11.     Defendant served her Second Set of Interrogatories, Requests for Production of

10   Documents, and Requests for Admissions to Plaintiff on May 6, 2020.

11   III. DISCOVERY PLAN (DISCOVERY WHICH REMAINS TO BE COMPLETED)

13          1.      Defendant is still, independently, seeking Plaintiff’s medical records from his July 28,

14   2018 automobile accident and the subject November 5, 2018 automobile accident from Plaintiff’s

15   medical providers.

16          2.      The disclosure of rebuttal expert witnesses.

17          3.      The deposition of Plaintiff’s medical providers and expert witness.

18   IV. GROUNDS FOR DISCOVERY EXTENSION:

19          The parties have been diligent in conducting discovery in this matter. Unfortunately, the

20   Plaintiff’s medical providers have not responded as quickly as usual to Defendant’s requests for

21   Plaintiff’s medical records and are unwilling, at this time, to schedule depositions. Delaying

22   potential hearings and depositions allows the parties time to comply with the recommendations for

23   social distancing during the current COVID-19 pandemic. Additionally, there are potential discovery

24   issues associated with Plaintiff’s treatment for injuries he sustained in a July 28, 2018 automobile

25   accident in Chicago, Illinois compared to the injuries he allegedly sustained in the subject November

26   5, 2018 accident. As such, the parties request additional time to complete discovery.

27   ///

28


                                                      2
     Case 2:19-cv-02089-JAD-BNW Document 25
                                         24 Filed 05/11/20
                                                  05/08/20 Page 3 of 4




 1          Accordingly, to allow sufficient time for the above records to be received and depositions to

 2   be taken, the parties have agreed to extend the current close of discovery deadlines herein for ninety

 3   (90) days. The parties propose the following dates for the new Scheduling Order:

 4                                     Event                            Current       Proposed
                                                                        Deadline      Deadline
 5               Last Day to File Motions to Add Parties or Amend
                                      Pleadings                         03/12/20        Closed
 6                           Initial Expert Disclosures                 04/13/20        Closed
                           Rebuttal Expert Disclosures                  05/11/20       05/11/20
 7
                                Close of Discovery                      06/10/20       09/08/20
 8                     Last Day to File Dispositive Motions             07/10/20       10/08/20
                      Last Day to File Joint Pre-Trial Order            08/10/20       11/09/20
 9
10      DATED this 8th day of May 2020.                     DATED this 8th day of May 2020.
11                                                          HARPER | SELIM
        BAKER LAW OFFICES
13
14      /s/ Andrew Barton                                   /s/ James E. Harper
        LLOYD W. BAKER, ESQ.                                JAMES E. HARPER, ESQ.
15      Nevada Bar No. 6893                                 Nevada Bar No. 9822
        ANDREW BARTON, ESQ.                                 1707 Village Center Circle, Suite 140
16      Nevada Bar No. 12692
        500 S. Eighth Street                                Las Vegas, NV 89134
17      Las Vegas, NV 89101                                 Tel: (702) 948-9240
        Tel: (702) 360-4949                                 Fax: (702) 778-6600
18      Fax: (702) 360-3234                                 Email: eservice@harperselim.com
        Email: lit@bakerattorneys.net                       Attorneys for Defendant
19      Attorney for Plaintiff

20
                                                    ORDER
21
            IT IS HEREBY ORDERED that the discovery deadlines in this matter are extended as
22
     follows:
23
            1.       The rebuttal expert disclosure deadline shall remain on or May 11, 2020.
24
            2.       All parties shall complete discovery on or before September 8, 2020.
25
            3.       All parties shall file any dispositive motions on or before October 8, 2020.
26
     ///
27
28


                                                      3
     Case 2:19-cv-02089-JAD-BNW Document 25
                                         24 Filed 05/11/20
                                                  05/08/20 Page 4 of 4




 1          4.      The Pre-Trial Order shall be filed by November 9, 2020. This deadline is suspended if

 2   a dispositive motion is filed within the time frame mandated.

 3          DATED this 11th
                       ____ day of May 2020.

 4
 5
 6                                                ___________________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     4
